Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the following features:
Claim 1:
an item memory for storing hyper-dimensional item vectors,
query transformation unit connected to the item memory, the query transformation unit being adapted for forming a hyper-dimensional query vector from a query input and hyper- dimensional base vectors stored in the item memory, and
an associative memory adapted for storing a plurality of hyper-dimensional profile vectors and adapted for determining a distance between the hyper-dimensional query vector and the plurality of stored hyper-dimensional profile vectors, 
wherein the item memory and the associative memory are adapted for in-memory computing using memristive devices.

Claim 14:
storing hyper-dimensional item vectors in an item memory,
forming a hyper-dimensional query vector from a query input and hyper-dimensional base vectors stored in the item memory, and
determining a distance between the hyper-dimensional query vector and a plurality of
hyper-dimensional profile vectors, such that in-memory computing using memristive devices is performed during the storing, forming and determining.

For example, Kahn (US 10,949,214) discloses technologies for performing hyper-dimensional operations in memory includes a device with a memory media and a memory controller. The memory controller is configured to receive a query from a requestor and determine, in response to receiving the query, a reference hyper-dimensional vector associated with the query. The memory controller is further configured to perform a nearest neighbor search by searching columns of a stochastic associative array in the memory media to determine a number of matching bit values for each row relative to the reference hyper-dimensional vector, wherein each bit in a column of the stochastic associative array represents a bit value of a corresponding row, identify a closest matching row that has a highest number of matching bit values, and output data of the closest matching row, but does not expressly disclose the above claimed features. 
For example, Dockendorf (US 10,572,795) discloses plastic hyper-dimensional memory system having neuronal layers. The system includes an input layer for receiving an input and an address matrix for generating a working pre-image vector from the input. A hidden layer is included for transforming the working pre-image vector into a working vector. A data matrix transforms the working vector into a data pre-image vector. Further, the hidden layer performs neurogenesis when a novel input is detected based on the working pre-image vector, where the neurogenesis comprises adding or deleting address units. Novelty detection includes using a set of reinforcement units. Finally, an output layer generates a data vector based on the data pre-image vector, but does not expressly disclose the above claimed features. 
For example, Kuekes (US 7,489,583) discloses determining nanowire addressing schemes and include microscale/nanoscale electronic devices that incorporate the nanowire addressing schemes for reliably addressing nanowire-junctions within nanowire crossbars. The addressing schemes allow for change in the resistance state, or other physical or electronic state, of a selected nanowire-crossbar junction without changing the resistance state, or other physical or electronic state, of the remaining nanowire-crossbar junctions, and without destruction of either the selected nanowire-crossbar junction or the remaining, non-selected nanowire-crossbar junctions. Additional embodiments of the present invention include nanoscale memory arrays and other nanoscale electronic devices that incorporate the nanowire-addressing-scheme embodiments of the present invention. Certain of the embodiments of the present invention employ constant-weight codes, a well-known class of error-control-encoding codes, as addressed-nanowire selection voltages applied to microscale output signal lines of microscale/nanoscale encoder-demultiplexers that are selectively interconnected with a set of nanowires, but does not expressly disclose the above claimed features.
As such, claims 1 and 14 are in condition for allowance. 
Claims 2-13 and 15-25 depend from an allowable claim and are thus in condition for allowance for at least this reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUDRICK whose telephone number is (571)270-3374. The examiner can normally be reached 9am-5pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIMOTHY A MUDRICK/Primary Examiner, Art Unit 2194                                                                                                                                                                                                        6/03/2022